Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
El caso de autos es realmente bastante sencillo, por lo que no amerita ninguna extensa consideración por este Tribunal. La querellada cometió sin dudas un error de jui-cio, al colocarse en un potencial conflicto de interés por aceptar en 1996, durante alrededor de un mes, el cargo de Oficial Investigador del Senado de Puerto Rico para la re-investigación de los sucesos del Cerro Maravilla. Esos trá-gicos y vergonzosos sucesos fueron investigados en diver-sas maneras y por distintos foros por espacio de doce (12) años, durante el período de 1981-1993, y la querellada es-tuvo brevemente relacionada con una parte menor de estas investigaciones por espacio de un (1) año durante 1992-1993. En vista de su contacto previo con una de las inves-*897tigaciones oficiales anteriores, por mínimo que haya sido, no debió haber aceptado el cargo referido en el Senado en 1996.
El contrato de la querellada con el Senado de Puerto Rico para conducir la reinvestigación referida entró en vigor el 1ro de julio de 1996. Sólo un mes más tarde —el 1ro de agosto de 1996— la querellada renunció a su puesto en el Senado a raíz de la recomendación que le hicimos en la Resolución de 5 de julio de 1996 de que tomara por su cuenta el paso de no intervenir en el asunto, como medida cautelar en lo que se examinaba la queja en su contra pre-sentada ante nos sobre el particular, que es la que atende-mos ahora aquí. Con encomiable diligencia, la querellada acató nuestra recomendación de inmediato e, incluso, re-nunció al cargo.
La querellada evidentemente no tuvo el propósito de violar los principios éticos de la profesión, como se eviden-cia por la pronta y decisiva acción que tomó al intimársele su error. En vista de ello, la conducta incorrecta de la que-rellada no amerita nada más que una simple amonestación de nuestra parte, sin mucha enjundia. Por ello, concurro con el resultado dispuesto en la sentencia del Tribunal.